United States Court of Appeals
                      For the First Circuit

No. 13-1050

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                  CARLOS MANUEL DEL VALLE-CRUZ,

                      Defendant, Appellant.


                           ERRATA SHEET

     The opinion of this Court issued on April 6, 2015, is amended
as follows:


     On page 13, line 4, after the phrase         "similar   factual
circumstances," insert a footnote that says:

     "Although there are similarities, nonetheless there are
     distinguishing factual differences between Del Valle-Cruz
     and Morales-Cruz in terms of their criminal history and
     recent behavior. We wish to make it clear that, were we
     able to review for abuse of discretion (i.e., had there
     been no waiver of appeal and a properly preserved
     objection to the conditions) these differences, coupled
     with the district court's lack of explanation for its
     rationale, may have led us to find an abuse of
     discretion."

     The trailing footnotes should be renumbered.